Citation Nr: 0813675	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
benign tremor of the right upper extremity, for the period 
before January 22, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
benign tremor of the right upper extremity, for the period on 
and after January 22, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
benign tremor of the left upper extremity, for the period 
before January 22, 2007.

4.  Entitlement to an evaluation in excess of 30 percent for 
benign tremor of the left upper extremity, for the period on 
and after January 22, 2007.

5.  Entitlement to an evaluation in excess of 20 percent for 
cervical strain with osteoarthritis.  

6.  Entitlement to an evaluation in excess of 10 percent for 
lumbar and thoracic strain with osteoarthritis and disc 
disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 1981 
and from January 1989 to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the RO granted service 
connection for benign tremor of the upper extremities and for 
cervical strain, each assigned non-compensable evaluations; 
and for lumbar strain, for which a 10 percent evaluation was 
assigned.  Although subsequently, increased evaluations have 
been granted for the disabilities of the upper extremities 
and cervical spine, the veteran has continued to pursue 
increased ratings for these conditions, and all of the 
aforementioned claims therefore remain in appellate status. 

In June 2007, the veteran withdrew from appellate 
consideration increased rating claims for migraine headaches 
and toenail onychomycosis.

In addition, the veteran had raised a service connection 
claim for paresthesia of the trigeminal nerves due to oral 
surgery.  That claim was initially denied in a January 2007 
rating action, following which the veteran filed a Notice of 
Disagreement in May 2007.  Before a Statement of the Case 
(SOC) was even issued, the claim was readjudicated and 
granted in an August 2007 rating action, with separate 10 
percent evaluations assigned for the right and left 
mandibular divisions, effective from April 2004.  The August 
2007 rating action has not been appealed as to either the 
disability rating(s) or effective date assigned.  Both these 
matters are considered "downstream" from the issue of service 
connection; and a separate, jurisdiction-conferring notice of 
disagreement would be needed with regard to any "downstream" 
issues arising from the award of service connection for 
paresthesia of the trigeminal nerves due to oral surgery.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Since, to this point, the veteran has not disagreed with the 
ratings or effective date assigned; neither of those issues 
is currently before the Board on appeal.

The veteran testified at a travel Board hearing held before 
the undersigned Veterans Law Judge in July 2007.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  For the period prior to January 22, 2007, the veteran's 
benign tremor of the right upper extremity was productive of 
moderate incomplete paralysis.

2.  For the period prior to January 22, 2007, the veteran's 
benign tremor of the left upper extremity was productive of 
moderate incomplete paralysis.

3.  For the entirety of the appeal period; i.e. from February 
1, 2003, forward; the benign tremors of both upper 
extremities have not been productive of more than moderate 
incomplete paralysis. 

4.  Prior to January 22, 2007, the veteran's disability of 
the cervical spine was manifested by pain and no more than 
moderate limitation of motion, with forward flexion of the 
cervical spine to more than 15 degrees and without evidence 
of favorable ankylosis of the entire cervical spine, nor does 
it involve incapacitating episodes having a total duration of 
at least four weeks during the past 12 months.

5.  Severe limitation of motion of the cervical spine was 
demonstrated upon VA examination of January 22, 2007.

6.  The veteran's service connected lumbar and thoracic 
strain with osteoarthritis is manifested by muscle spasm, 
pain, forward flexion always greater than 60 degrees and 
combined range of motion of greater than 200 degrees.  There 
is no evidence of loss of lateral spine motion, positive 
Goldthwaite's sign, listing to one side, marked limitation of 
forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period prior to January 22, 
2007, the criteria for a rating of 40 percent for benign 
tremor of the right upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2007).

2.  For the portion of the appeal period prior to January 22, 
2007, the criteria for a rating of 30 percent for benign 
tremor of the left upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2007).

3.  For the entirety of the appeal period (extending from 
February 1, 2003, forward) the criteria for a rating in 
excess of 40 percent for benign tremor of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8512 (2007).

4.  For the entirety of the appeal period (extending from 
February 1, 2003, forward), the criteria for a rating in 
excess of 30 percent for benign tremor of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.124a, Diagnostic Code 8512 (2007).

5.  A rating in excess of 20 percent for cervical strain with 
osteoarthritis is not warranted for the portion of the appeal 
period prior to January 22, 2007.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 and 5243 (2007).

6.  For the portion of the appeal period extending from 
January 22, 2007, forward, a rating of 30 percent is 
warranted for cervical strain with osteoarthritis.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (2003).  

7.  The criteria for an evaluation greater than 10 percent 
for lumbar and thoracic strain with osteoarthritis and disc 
disease are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 5237, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's original service 
connection claims for nerve disorders of the upper 
extremities as well as for disorders of the cervical and 
lumbar spines, a duty to assist letter was issued to him in 
April 2003.  That letter advised the veteran of VA's duty to 
assist him in developing his claims for service connection 
and of the types of evidence he could submit to substantiate 
his claims (i.e., medical records for treatment since 
service, but especially records for treatment in the past 
year). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, a letter to the veteran in December 2006 
provided such notice.  That letter advised the veteran that 
he could submit evidence showing his service-connected 
disabilities had increased in severity, and that such 
evidence might be a statement from his doctor or lay 
statements as to personal observations.  He was also asked to 
provide VA with information as to where he had received 
medical treatment and to submit any pertinent evidence in his 
possession to VA.  He was again advised of VA 
responsibilities in developing his claims, and he was also 
advised how VA determines the appropriate disability rating 
to assign to a service-connected disability and how VA 
determines the effective date.  As part of that notice, he 
was informed that disability ratings are assigned based on 
the nature and symptoms of the condition; the severity and 
duration of the symptoms; and the impact of the condition and 
symptoms on employment.  He was advised to submit evidence 
that might affect the assigned disability evaluation, such 
as, information about treatment, statements from employers, 
or lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claims were adjudicated.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  In order 
to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claims had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. 

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claims 
somehow affected the fairness of the following proceedings.  
More importantly, a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet.App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there was readjudication of the 
claims following the 2006 Dingess letter in a supplemental 
statement of the case.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as 


this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed more fully 
above, were complied with in this case. 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's pertinent service medical records 
and post-service private and VA medical records are in the 
file and he has undergone several medical evaluations from 
2002 forward.  In addition, he provided testimony at travel 
Board hearing held in July 2007 and thereafter he presented 
additional evidence for the record which was accompanied by a 
waiver.  There is no indication from the claimant that he has 
any additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claims or that he is aware of any other 
evidence which might be relevant.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claims, and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran filed his original service connection claims for 
a nerve disorder and for disorders of the cervical and lumbar 
spines in October 2002, prior to his separation from service.  

A VA general medical examination was conducted in November 
2002.  The veteran complained of a several year history of 
tremors in the upper extremities causing difficulty with 
coordination, writing and using tools.  On examination, there 
was evidence of tremors of both hands, which could not be 
stopped, even at rest.  Neurological evaluation revealed that 
cranial nerves II through XII were intact and symmetric.  
Finger movements revealed some impairment.  Benign tremor of 
the upper extremities was diagnosed.  

On VA examination in November 2002, the veteran also 
complained of strain from the cervical to the lumbar spine 
without radicular symptoms, and with discomfort with 
activity.  On examination there was no tenderness and no 
muscle spasms.  It was noted that the veteran had full 
painless motion of the cervical spine with range of motion of 
60 degrees of flexion; 70 degrees of extension; lateral 
bending of 40 degrees bilaterally; and rotation of 85 degrees 
bilaterally.  Range of motion testing of the lumbar spine 
revealed 90 degrees of flexion; 30 degrees of extension; 
lateral bending of 40 degrees bilaterally; and rotation of 35 
degrees bilaterally, with mild pulling sensation.  Range of 
motion testing of the thoracic spine revealed 50 degrees of 
flexion; 40 degrees of extension; and rotation of 30 degrees 
bilaterally.  Impressions of mild cervical and lumbosacral 
strain without functional impairment and normal examination 
of the thoracic spine, were made.  

In an August 2003 rating action, the RO granted service 
connection for lumbar strain for which a 10 percent 
evaluation was assigned, and for benign tremor of the upper 
extremities and for cervical strain, each assigned a 
noncompensable evaluation, all effective from February 1, 
2003, the day after the veteran's discharge from service.

On file is a private medical statement of Dr. S. dated in 
June 2003.  It was noted that the veteran had noticed having 
tremors of the upper extremities for years.  It was reported 
that the tremors affected his writing but that he was able to 
carry out daily activities without difficulty.  It was 
reported that Neurotin had been prescribed, which had helped 
with migraine headache symptoms, but not with the tremors.  
Motor examination revealed fine tremors of both hands.  
Sensory examination was normal.  The impressions included 
essential tremor and the veteran's medication was changed 
from Neurotin to Inderal.   

Private medical records of Dr. L. dated from August 2003 to 
April 2004 show that the veteran was being followed for his 
tremors and that his medication was changed from Inderal to 
Topamax, because Inderal was causing insomnia.

A VA examination was conducted in August 2004 and the claims 
folder was reviewed.  The veteran reported that he received 
chiropractic treatment about 10 times a month.  It was noted 
that he could walk, sit or stand for about 5 minutes before 
back symptoms arose.  Symptoms and pain, estimated as ranging 
from 6 to 9/10 in the cervical spine and 3 to 10/10 in the 
lumbar spine, were reported and it was noted that he used a 
lumbar brace.  The veteran denied having any radiculopathy or 
bowel/bladder incontinence.  

Physical examination revealed normal gait.  It was reported 
that the veteran's cervical spine had range of motion of 45 
degrees of flexion without pain; 30 degrees of extension with 
symptoms of pain and spasms; rotation of 40 degrees (right, 
with pain) and 50 degrees (left, without pain ), and 35 
degrees of lateral flexion bilaterally without pain.  Deep 
tendon reflexes of the upper and lower extremities were 0/4 
bilaterally and strength of the upper and lower extremities 
was 5/5.  Examination of the thoracic and lumbar spine 
revealed increased lordosis with no increased kyphosis.  
Range of motion testing revealed 100 degrees of flexion 
without pain; 25 degrees of extension without pain; lateral 
bending of 30 degrees bilaterally; and rotation of 30 degrees 
bilaterally, with pain.  X-ray films of the cervical spine 
revealed osteoarthritis with muscle spasm.  X-ray films of 
the lumbosacral spine revealed osteoarthritis.  The 
assessments included: chronic cervical, thoracic and lumbar 
strain superimposed on degenerative disc disease (DDD).  The 
examiner noted that occasional acute spasm and strain could 
be expected which might limit range of motion of the cervical 
and lumbar spine no more than 10 degrees.  The examiner also 
observed that no neurological deficit, gait disturbance, or 
upper and lower extremity weakness would be expected 
secondary to the spinal conditions.  

A VA examination for neurological disorders was conducted in 
September 2004.  It was explained that the veteran suffered 
from bilateral upper extremity postural and action tremors, 
which had been present for several years.  The report 
mentioned that numerous medications had been tried, including 
beta blockers and Mysoline, with unacceptable side effects.  
Cranial nerves II through XII were individually tested and 
were intact.  Muscle strength testing in the upper and lower 
extremities was 5/5.  Reflexes were 2+ and symmetric.  Finger 
to nose testing was normal with slight mild tremor.  Low 
frequency tremor of the upper and lower extremities was 
present on standing.  Benign essential tremor was diagnosed 
and the examiner opined that this likely interfered with the 
veteran's life to a mild degree, such as affecting his 
writing.  

The file contains a private medical statement of Dr. P., the 
veteran's chiropractor, dated in September 2004.   Dr. P. 
stated that the veteran had a degenerative disk at L5-S1 
which caused pain, disability and flare-ups occurring about 6 
times a year.  The doctor noted that conservative treatment 
was becoming less effective.

In a Statement of the Case issued in November 2004, increased 
evaluations of 20 percent for tremors of each upper extremity 
and a disability of the cervical spine were granted effective 
from February 1, 2003.  A 10 percent evaluation was confirmed 
and continued for thoracic and lumbar strain with 
osteoarthritis and disc disease, also effective from February 
1, 2003. 

Private medical records of Dr. L. show that the veteran was 
seen in July 2005 with complaints of back pain related to an 
industrial injury.  The veteran complained of pain on 
movement or twisting, relieved by rest.  He denied having 
symptoms of radiation down the arm, weakness in the upper 
extremities and loss of bowel/bladder control.  It was noted 
that low back pain episodes occurred every few years, 
associated with a straining event.  Range of motion testing 
revealed 90 degrees of flexion; 20 degrees of extension; 
lateral bending of 30 degrees (right) and 40 degrees (left); 
and rotation of 40 degrees bilaterally.  Strength in the 
lower extremities was 5/5 and straight leg raising test was 
negative for radicular pain.  Paraspineal muscle spasm over 
T8-9 was noted.  An assessment of thoracic back strain 
without radicular component was made.  

The veteran was seen by Dr. H. in March 2006 for evaluation 
of his hand tremors.  The history indicated that the veteran 
had experienced symptoms of continuous shaking for 4 to 5 
years getting progressively worse, worse on the left side, 
and interfering with dexterity and writing.  It was noted 
that he did not have tremors of the limbs or elsewhere and 
had no slowing of movements or problems with disequilibrium, 
dysphagia or speech.  Examination revealed a 5 Hz 
sustentation tremor with greater amplitude on the left side.  
The veteran was able to hold a note without wavering and did 
not have action or rest tremor.  The assessments included 
essential tremor. 

Records of Dr. L. also reflect that the veteran was seen for 
a follow-up for essential tremor in February 2006.  That 
record stated that the veteran was doing well on Diazepam 
which could suppress tremors when the veteran needed to do a 
lot of writing.  Neurological evaluation revealed a very fine 
bilateral postural tremor.  

The veteran presented a statement dated in January 2007 
documenting the medications he was taking for various 
disabilities which included; Diazepam (tremors) Carisoprodol 
(back and neck pain) and Propranolol, Topomax and Verapamil 
(headaches and tremors, reportedly causing the side effect of 
insomnia).  

A VA neurological evaluation was conducted in January 2007, 
but the claims folder was not available for review.  The 
veteran complained of pain with certain neck movements.  He 
reported having flare-ups occurring 2 to 3 times a month 
(described as moderate to severe) and lasting 3 to 4 days at 
a time, brought on by sleep or repetitive motion.  The report 
stated that range of motion was decreased by more than 50% 
with flare-ups, but without significant impact on daily 
activities.  The veteran had missed 1 day of work during the 
last 12 months due to this problem, and it was commented that 
employment capacity was not affected due to it.  The report 
documented right-sided radicular symptoms with flare-ups, 
which had not been persistent.  It was reported that he had 
not needed any assistive devices and had experienced an 
incapacitating episode only once (lasting 2 days) during the 
last 12 months.  

Physical examination of the neck/cervical spine revealed 
tightness over the trapezius.  There was no tenderness to 
palpation.  Range of motion was limited to 0 to 20 degrees 
forward flexion; 0 to 20 degrees extension; lateral flexion 
of 0 to 20 degrees to both directions and lateral rotation of 
0 to 40 degrees in both directions.  It was reported that 
pain occurred at maximum range of motion testing in each 
direction, and that repetitive range of motion testing 
revealed increased pain, but no further decreased motion.  It 
was further noted that range of motion was limited by pain, 
but not by fatigue, weakness, or lack of endurance on 
repetitive use.  X-ray films revealed scattered minimal DDD.  
An impression of cervical strain superimposed on minimal 
cervical spine DDD was made and it was commented that 
employability was not affected due to this problem.  

The veteran's tremors were also evaluated during the January 
2007 VA examination.  He reported having trouble writing and 
using utensils.  It was noted that he had not missed work 
with US Customs due to this problem.  Examination of the 
hands revealed significant tremor with any use.  The examiner 
observed that it took over a minute for the veteran to write 
his name and noted that it was barely legible.  It was 
reported that he was able to do finger-to-nose testing with 
some difficulty.  Severe benign essential tremor of both 
upper extremities was diagnosed and it was commented that the 
veteran was unable to use medications for this due to side 
effects.  

Also evaluated by VA in January 2007 was lumbar and thoracic 
spine strain with osteoarthritis and disc disease.  The 
veteran denied having lumbar spine problems and indicated 
that pain was in the thoracic area only, with tightness in 
that area.  
He reported having a mild to severe flare-up occurring once a 
week, lasting from 2 days to a week.  Range of motion was 
reportedly decreased by more than 50% when symptomatic.  It 
was noted that the veteran had not needed any assistive 
devices, did not have radicular symptoms, and had not had any 
incapacitating episodes.  It was commented that employability 
was not limited, as the veteran had a non-physical job.

Physical examination of the back revealed mild tenderness to 
palpation in the mid-thoracic area with no tenderness of the 
lumbar spine.  Range of motion was evaluated overall as 
normal with 0 to 90 degrees forward flexion; 0 to 30 degrees 
extension; lateral flexion of 0 to 30 degrees in both 
directions and lateral rotation of 0 to 30 degrees in both 
directions.  It was reported that repetitive range of motion 
testing did not cause pain or decrease the range of motion.  
It was further noted that range of motion was not limited by 
pain, fatigue, weakness, or lack of endurance on repetitive 
use.  X-ray films of the thoracic spine revealed scattered 
minimal DDD.  An impression of thoracic strain superimposed 
on minimal scattered thoracic DDD was made and it was 
commented that employability was not affected due to this 
problem.  

In a Supplemental Statement of the Case (SSOC) issued in 
January 2007, increased evaluations of 30 (left-minor) and 40 
(right-major) percent for tremors of each upper extremity 
were granted effective from January 22, 2007; a 20 percent 
evaluation was confirmed and continued for cervical strain 
with osteoarthritis effective from February 1, 2003; and a 10 
percent evaluation was confirmed and continued for thoracic 
and lumbar strain with osteoarthritis and disc disease, also 
effective from February 1, 2003. 

The veteran presented testimony at a travel Board hearing 
held in July 2007.  He testified that his tremors resulted in 
problems with writing and dexterity, and were an imposition 
during the course of his employment which requires him to 
search baggage.  The veteran stated that he was right handed.  
With regard to the back, it was estimated that his pain level 
was 6/10 and indicated that he experienced 6 to 8 
incapacitating episodes a year, and missed about 20 work days 
a year.  He reported that cervical spine pain radiated from 
the neck to the back and indicated that this condition was 
treated privately by Dr. L.  The veteran reported having 
incapacitating episodes involving the cervical spine once a 
month and indicated that he had missed about 15 work days due 
to this condition.  He mentioned that twice a month he saw a 
chiropractor, but did not receive shots or injections.  The 
veteran reported that his tremors had slightly worsened since 
leaving service in 2003, but indicated that he had no grip 
loss.  

Following the hearing, the veteran provided additional 
evidence consisting of an August 2007 statement from a co-
worker and a September 2007 statement from the veteran's 
supervisor.  This evidence was accompanied by a waiver dated 
in December 2007.  The statements document the veteran's 
observable symptomatology of neck and back pain as well as 
demonstrative tremors at work and the supervisor's statement 
mentioned that the veteran's conditions had required taking 
leave from work and medication on the job.  

Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

	A.  Increased Evaluations - Tremors of the Right and 
Left Upper Extremities

The veteran's benign tremors of the right and left upper 
extremities have been evaluated as 20 percent disabling for 
the period before January 22, 2007; and 30 (left ) and 40 
(right) percent disabling for the period on and after January 
22, 2007, under 38 C.F.R. §  4.124a Diagnostic Code 8512.  
The veteran is right handed and therefore this is considered 
to be his major extremity.

The pertinent criteria for diseases of the peripheral nerves 
includes provisions for evaluating several different types of 
nerve injuries of the upper extremities.  In this case, the 
veteran's bilateral tremors are evaluated as the "lower 
radicular group" (all intrinsic muscles of hand, and some or 
all flexors of the wrist and fingers), based upon the 
veteran's primary complaint of tremors and loss of function 
involving the hands.  See 38 C.F.R. § 4.124a, DC 8512.  
Although there exist other available diagnostic codes for 
neurological problems affecting the hands, including those 
for the musculospiral nerve, and median nerve, confirmation 
as to whether these other categories apply is not essential 
since the relevant basis of any general symptoms in the hands 
is comprised by DC 8512.

Under 38 C.F.R. 4.124a, DC 8512, for paralysis of the lower 
radicular group, a 20 percent rating is assigned when there 
is mild incomplete paralysis.  Moderate incomplete paralysis 
corresponds to a 30 percent rating for the minor extremity, 
and 40 percent rating for a major extremity.  Severe 
incomplete paralysis corresponds to a 40 percent rating for 
the minor extremity, and 50 percent rating for a major 
extremity.  Where there exists complete paralysis, with 
paralysis of all intrinsic muscles of the hand, and some or 
all flexors of the wrist or fingers (and substantial loss of 
use of the hand), a 60 percent rating is warranted for the 
minor extremity, and 70 percent rating for a major extremity.  
Also, DCs 8612 and 8712 correspond to neuritis and neuralgia 
affecting the lower radicular nerve group, respectively.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than that associated 
with complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating that may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.

Also, under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.

Since the veteran filed his original service connection claim 
for tremors, the evidence of record has indicated that this 
disorder has affected the hands bilaterally, as manifested by 
fine to sometimes more severe visible tremors of both hands, 
both with activity and at rest, and impairment of dexterity 
and function, particularly affecting the veteran's ability to 
write.  Essentially, these primary symptoms have existed and 
remained largely unchanged since the veteran was discharged 
from service in January 2003.  In the Board's opinion, the 
evidence satisfactorily establishes that throughout the 
initial evaluation period (i.e. prior to January 22, 2007), 
the veteran's bilateral hand tremors and related symptoms are 
best evaluated as incomplete moderate paralysis of the lower 
radicular group warranting the assignment of a 40 percent 
evaluation (right side) and 30 percent evaluation (left side) 
throughout the initial evaluation period.  The appeal is 
granted to this extent.

However, the Board must now also assess whether an increased 
evaluation is warranted for the entirety of the appeal period 
(or any portion thereof) extending from February 1, 2003, 
forward, based on a finding of severe incomplete paralysis or 
complete paralysis of the lower radicular group.  In this 
regard, the Board initially notes that there has been no 
clinical evidence presented establishing or even suggesting 
that the veteran's neurological conditions of the hands are 
comparable to complete paralysis of the hands, as manifested 
by paralysis of all intrinsic muscles of the hand and some or 
all of the flexors of the wrist and fingers (with substantial 
loss of use of the hand).  

Moreover, having evaluated the totality of the evidence, the 
Board cannot conclude that the neurological manifestations, 
primarily affecting only the hands, are consistent with 
severe incomplete paralysis.  In this regard, while it was 
recently noted that significant tremors were demonstrated 
(2007 VA examination), VA clinical findings have consistently 
revealed that reflexes and strength were normal and that 
cranial nerves II through XII were intact.  The veteran 
himself testified in 2007 that he experienced no impairment 
of grip strength.  Motor and sensory testing has consistently 
been intact.  There has been no indication that pain, 
numbness or tingling are primary symptoms or affect the 
functioning of the hands and similarly there has been no 
mention of any significant range of motion impairment of the 
hands, wrists or arms.  

The veteran clearly has functional impairment as repeatedly 
described in medical records, particularly impacting the 
veteran's ability to write and his general dexterity.  
However, for the most part, the evidence has reflected that 
the veteran is able to move his hands normally, without 
weakness, sensory or motor loss, or loss of grip strength.  
In sum, the Board finds that severe impairment, consistent 
with incomplete paralysis is not demonstrated in either hand.  
Accordingly, evaluations in excess of 30 percent (left) and 
40 percent (right) for benign tremors of the upper 
extremities are not warranted for any portion of time since 
February 1, 2003, the day following the veteran's discharge 
from service.  Accordingly, to this extent, the claim must be 
denied.

	B.  Increased Evaluation - Cervical Strain

The veteran's cervical strain with osteoarthritis was 
initially evaluated as 10 percent disabling under Diagnostic 
Code 5290 for limitation of motion of the cervical spine, and 
was later (November 2004 until currently ) evaluated as 20 
percent disabling under the revised rating criteria of 
Diagnostic Code 5237.  During the pendency of this claim, the 
criteria for rating spine disabilities were revised 
(effective September 26, 2003).  The Board will evaluate the 
veteran's claim under the criteria in the VA Schedule for 
Rating Disabilities in effect at the time of his filing and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  

According to VAOPGCPREC 7- 2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Disabilities manifested by limitation of motion in the 
cervical spine were evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
Evaluations of 10, 20, and 30 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
cervical spine, respectively.  

Notes appended to the new rating formula for diseases and 
injuries of the spine found at 38 C.F.R. § 4.71a (2007) 
specify that, for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Id.  Ranges of motion are 
to be rounded to the nearest five degrees.  Id., Note (4).  
Separate disability ratings are to be given for the 
thoracolumbar and cervical spine segments. Id., Note (6).  
Although the criteria under the prior Diagnostic Code 5290 
are less defined and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002). Therefore, even though pre-2003 regulations did not 
define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria.

As it stands, the limitation of motion of the veteran's 
cervical spine has been assessed as moderate from February 1, 
2003, forward.  When evaluated in 2002 and 2004, the motion 
in all ranges except for rotation was nearly full and at 
most, was indicative of moderate in limitation.  However, 
when evaluated on January 22, 2007, range of motion of the 
cervical spine had dramatically decreased in relation to 
evaluations performed prior to that time.  In fact, at that 
time, the veteran's cervical spine motion was half or less 
than half of the normal ranges of motion in flexion, 
extension, lateral flexion and rotation.  Arguably, the 2007 
findings revealed severe limitation of motion of the cervical 
spine. In fact, the examiner commented that flexion was 
"significantly limited."  With application of the benefit 
of the doubt in favor of the veteran, a 30 percent evaluation 
for severe limitation of motion of the cervical spine is 
warranted under DC 5290, effective from January 22, 2007, and 
the appeal is granted to this extent.  

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  When VA revised the 
criteria for evaluating general diseases and injuries of the 
spine effective September 26, 2003, as discussed above, VA 
also reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  However, the provisions effective prior to 
September 23, 2002, are not applicable in this case inasmuch 
as the veteran's original service connection claim was filed 
in October 2002.  

The applicable revisions to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, for rating intervertebral disc syndrome provide 
that preoperative or postoperative intervertebral disc 
syndrome is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine, and the above-mentioned instruction was re-phrased to 
state that intervertebral disc syndrome (pre-operatively or 
post-operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  

However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome"). (The Board notes 
that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so".  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1). (As noted previously, effective 
from September 26, 2003, the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine; however, the change was intended to be clarifying and 
non-substantive in nature.)

With regard to the second method of evaluation, the General 
Rating Formula provides a unified schedule for orthopedic 
symptomatology, including limitation of motion, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  To receive a rating higher 
than 20 percent, forward flexion of the cervical spine must 
be shown as 15 degrees or less; or favorable ankylosis of the 
entire cervical spine must be shown.  Neither criteria has 
been met at any time in this case.  Accordingly, further 
discussion of the criteria of the General Rating Formula is 
moot.

Note (2) of the General Ratings Formula directs that "when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes."  The Board will address neurologic symptomatology 
below.

Turning to the provisions which could possibly provide higher 
ratings for the veteran's service-connected cervical strain 
with osteoarthritis, the Board will discuss the veteran's 
spinal disability addressing the prior and current 
Intervertebral Disc Syndrome ratings.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002) and 38 C.F.R. § 4.71a, DC 5243.  Higher 
ratings of 40 and 60 percent are available under each 
version.

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral 
disc syndrome is severe, when there are recurring attacks, 
with only intermittent relief.  Diagnostic Code 5293, in 
effect prior to September 23, 2002.  However, this criteria 
is inapplicable to the veteran's claim, as his original 
service connection claim for a disability of the cervical 
spine was filed thereafter in October 2002.

In sum, in order to receive a higher rating, the evidence 
must show neurological impairment, such as can merit an 
independent rating under the Diagnostic Codes for 
neurological impairment, or show incapacitating episodes of a 
total duration of at least four weeks in the previous twelve 
months under the alternative criteria under DC 5243 for IDS.  
As for the ratings for intervertebral disc syndrome 
(preoperatively or postoperatively) effective from September 
2002, the evidence does not show incapacitating episodes 
warranting an increased evaluation.  When assessed by VA in 
January 2007, the report indicated that the veteran had 
experienced 1 incapacitating episode lasting 2 days, during 
the past 12 months.  In contrast, in hearing testimony 
presented in July 2007, the veteran estimated that he 
experienced incapacitating episodes related to the disability 
of the cervical spine about once a month and lasting a couple 
of days.  As previously indicated, by definition, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In this case, during the past year there has been 
no indication or documentation of bedrest prescribed by a 
physician.  The treatment that the veteran receives is on an 
ongoing basis with some flare-ups occurring 2 to 3 times a 
month, of a moderate to severe nature, without notation in 
the treatment records documenting this frequency or severity.  
Accordingly, the Board finds that the preponderance of the 
evidence does not support the assignment of an increased 
evaluation based upon consideration of incapacitating 
episodes under the rating provisions of DC 5243.

As for neurological disability, essentially the only 
neurological symptomatology complained of is right-sided 
radicular symptoms with flare-ups, not persistent (2007 VA 
examination).  By itself, subjective complaints of radiating 
pain without objective evidence of neurological abnormality 
cannot merit an independent rating.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2007).  The Board has considered whether the factors and 
consideration discussed in the DeLuca case and under 
38 C.F.R. §§ 4.40, 4.45 warrant the assignment of an 
evaluation in excess of 20 percent.  However, in 2002, the VA 
examination showed mild cervical strain without functional 
impairment.  In 2004, the examiner noted that occasional 
acute spasm and strain could be expected which might limit 
range of motion of the cervical no more than 10 degrees, and 
observed that no neurological deficit, gait disturbance, or 
upper and lower extremity weakness would be expected 
secondary to the spinal conditions.  In 2007, VA examination 
showed increased pain with repetitive motion, but no further 
decrease in range of motion.  Although the veteran reported 
flare-ups of neck pain 2-3 times per month, with 
corresponding decrease in range of motion, it was also noted 
that his daily activities were not significantly limited due 
to this.

Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
the aforementioned clinical findings particularly from 2004, 
formed the basis for the assignment of a 20 percent 
evaluation, which included considerations of the veteran's 
complaints of pain, and flare-ups of spasms and strain which 
might result in minimal and only occasional additional 
impairment and limited motion.  However, these findings, 
which were essentially limited to August 2004, do not comport 
with the assignment of a rating in excess of 20 percent for 
any portion of the appeal period prior to January 22, 2007.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for cervical strain with 
osteoarthritis, prior to January 22, 2007.  See Gilbert, 1 
Vet. App. at 53.



	C.  Increased Evaluation - Lumbar and Thoracic Strain 
with Osteoarthritis

The veteran's lumbar and thoracic strain with osteoarthritis 
was initially evaluated as 10 percent disabling under 
Diagnostic Code 5295 for lumbosacral strain, and was later 
(November 2004 until currently) evaluated as 10 percent 
disabling under the revised rating criteria of Diagnostic 
Code 5243.  Again, as discussed above, during the pendency of 
this claim, the criteria for rating spine disabilities were 
revised effective September 26, 2003.  The Board will 
evaluate the veteran's claim under the criteria in the VA 
Schedule for Rating Disabilities in effect at the time of his 
filing and the current regulations in order to ascertain 
which version would accord him the highest rating.  

The veteran's lumbosacral strain was evaluated under the 
prior regulation, 38 C.F.R. § 4.71a, Diagnostic Code 5295, as 
10 percent disabling.  The 10 percent rating was assigned for 
characteristic pain on motion.  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The evidence does not support a higher rating under DC 5295.  
The veteran clearly complains of back pain, including with 
motion, documented in medical records.  However, to warrant a 
20 percent rating, the evidence must show muscle spasms and 
loss of lateral spine motion in the standing position, which 
is not shown by any medical evidence of record.  At least one 
post-service examination report (2004) documented muscle 
spasms; however, that one symptom (muscle spasms) is not 
enough to warrant an increased rating, in the absence of 
evidence of loss of lateral spine motion.  VA examinations 
dated from 2002 to 2007 have consistently documented full 
range of lateral motion.  

A 40 percent rating under DC 5295 is not warranted because 
the medical evidence does not show listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  X-rays of the lumbar 
spine reveal scattered minimal DDD (essentially consistent 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space); but, again, without loss of lateral motion.  
Moreover, other enumerated criteria such as listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, or 
abnormal mobility on forced motion, have never been 
clinically shown.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  The Board observes that the words "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  The 
Formula provides the following ratings, in relevant part:

A 10 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.



A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine of 30 degrees but no more than 
sixty degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
for muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.

A 40 percent rating is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine. ("Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id.,  Note (5). These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information).  There 
are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not 
present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  As discussed more thoroughly above, although 
the criteria under the prior Diagnostic Code 5292 were less 
defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  

The veteran underwent range of motion testing during his 
several VA and private examinations performed in association 
with this case.  The veteran's first VA examination occurred 
in November 2002.  The examiner found that the veteran had 
ranges of motion of 90 degrees of forward flexion, 30 degrees 
of extension, lateral flexion of 40 degrees and rotation of 
35 degrees.  In August 2004, his ranges of motion were 100 
degrees of forward flexion, 25 degrees extension, lateral 
flexion of 30 degrees and rotation of 30 degrees.  When 
evaluated privately by Dr. L. in July 2005, his ranges of 
motion were 90 degrees of forward flexion, 20 degrees 
extension, and lateral flexion of 30 degrees (right) and 40 
degrees (left) and rotation to 40 degrees.  When most 
recently evaluated by VA in 2007, ranges of motion were 90 
degrees of forward flexion, 30 degrees of extension, lateral 
flexion of 30 degrees and rotation of 30 degrees.   The Board 
finds that the preponderance of the evidence shows that the 
veteran has forward flexion of, at worst, 90 degrees, and a 
combined range of motion of consistently greater than 200 
degrees.

Applying the range of motion measurements to the general 
ratings formula, a higher rating is not warranted.  The 
veteran's forward flexion has always exceeded 60 degrees and 
his combined range of motion has never been worse than 200 
degrees total.  His range of motion exceeds the limits for a 
20 percent rating.  Using the current ratings formula for 
guidance, the criteria for a higher rating based on 
limitation of lumbar motion under the prior Diagnostic Code 
5292 are also not met.  He has never demonstrated any deficit 
in flexion, and only slight limitation of extension in 2005, 
with all other reported ranges of motion being normal.  This 
amounts to no more than slight limitation of motion overall.

The veteran has not been shown to have abnormal gait or 
contour of the lumbar spine, the alternative criteria for a 
20 percent rating.  There is a single reference to increased 
lordosis with no kyphosis in 2004 with no further mention of 
the disorder, so this appears to have been a transient 
condition only.  In short, a higher rating under the general 
ratings formula is not warranted.



Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007), at Note 
(1).  The veteran has also complained of radiating pain at 
times.  At his 2007 VA examination, the veteran complained of 
daily back pain with no radiation.  Back strain without 
radicular component was diagnosed in 2005.  He did not report 
using assistive devices for his back.  The veteran denied 
having any radiculopathy or bowel/bladder incontinence when 
examined in 2004.  Overall, there is no showing that the 
veteran now objectively manifests neurologic symptoms as a 
consequence of the service-connected lumbar spine disorder.  
Accordingly, the Board finds that a separate rating for 
neurological disorders is not in order.

The Board has considered other possible Diagnostic Codes 
relating to spinal disabilities, particularly vertebral 
fracture and ankylosis.  These disorders are not present and 
ratings are not warranted for them.

The Board has also considered evaluating the lumbar/thoracic 
spine disability under the criteria for intervertebral disc 
syndrome.  These criteria are described in detail above. The 
veteran's complaints of back pain do not precisely meet the 
level of "incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  When evaluated by VA 
in 2007, the veteran mentioned that he experienced flare-ups 
occurring about once a week, but the examiner indicated that 
he had not experienced any incapacitating episodes.  In 
contrast, during the veteran's 2007 hearing testimony, he 
indicated that he experienced 6 to 8 incapacitating episodes 
a year.  However, the medical evidence does not document 
incapacitating episodes with this frequency or show that the 
veteran has ever been prescribed bed rest for his back pain.  
Accordingly, the evidence of record does not indicate that he 
has experienced incapacitating attacks of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks.

As for consideration of a separate evaluation for chronic 
neurologic manifestations,  there is no objective evidence of 
neurological abnormalities that would warrant a separate 
rating in this case.

The Board has considered whether the factors and 
consideration discussed in the DeLuca case and under 
38 C.F.R. §§ 4.40, 4.45 warrant the assignment of an 
evaluation in excess of 10 percent.  The veteran's lumbar 
spine has consistently, from 2002 forward, been productive of 
full or nearly full range of motion with occasional 
documentation of pain on motion.  When assessed in 2002, the 
examiner indicated that the veteran had lumbosacral strain 
without functional impairment.  When examined by VA in 2004, 
the examiner expressed that occasional acute spasm and strain 
could be expected which might limit range of motion of the 
lumbar spine no more than 10 degrees.  The examiner also 
observed that no neurological deficit, gait disturbance, or 
upper and lower extremity weakness would be expected 
secondary to the spinal conditions.  When examined by VA in 
2007, the examiner noted that repetitive range of motion 
testing did not cause pain or decrease the range of motion.  
It was further noted that range of motion was not limited by 
pain, fatigue, weakness, or lack of endurance on repetitive 
use.  Although the veteran complained of flare-ups, the only 
resulting limitation of daily activities was on heavy 
lifting. 

Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
clinical findings including pain and strain with almost no 
indication of limited motion of the lumbar spine formed the 
basis for the initial assignment and for the continuation of 
a 10 percent evaluation.  In light of the evidence summarized 
above, the Board finds that the clinical evidence does not 
establish that a rating in excess of 10 percent is warranted 
for factors such as pain and functional impairment.  



In sum, the veteran's lumbar and thoracic strain is 
manifested by muscle spasm, pain, forward flexion always 
greater than 60 degrees and combined range of motion of, at 
worst, more than 200 degrees.  There is no evidence of loss 
of lateral spine motion, positive Goldthwaite's sign, listing 
to one side, marked limitation of forward bending in standing 
position, or loss of lateral motion with osteo-arthritic 
changes or narrowing or irregularity of joint space.  There 
are no identified neurological disorders associated with his 
lumbar spine.  The Board concludes that a higher rating is 
not warranted under the old or new diagnostic criteria for 
any portion of the appeal period.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an increased rating.  See 
Gilbert, 1 Vet. App. at 53.


















	(CONTINUED ON NEXT PAGE)



ORDER

For the portion of the appeal period prior to January 22, 
2007, the criteria for a rating of 40 percent for benign 
tremor of the right upper extremity have been met, subject to 
the criteria applicable to the payment of monetary benefits.  

For the portion of the appeal period prior to January 22, 
2007, the criteria for a rating of 30 percent for benign 
tremor of the left upper extremity have been met, subject to 
the criteria applicable to the payment of monetary benefits.  

An evaluation in excess of 40 percent for benign tremor of 
the right upper extremity is denied for the entirety of the 
appeal period.

An evaluation in excess of 30 percent for benign tremor of 
the left upper extremity is denied for the entirety of the 
appeal period.

An evaluation in excess of 20 percent for cervical strain 
with osteoarthritis is denied for the portion of the appeal 
period prior to January 22, 2007.

A 30 percent evaluation is warranted for cervical strain with 
osteoarthritis, effective from January 22, 2007, subject to 
the criteria applicable to the payment of monetary benefits.  

An evaluation in excess of 10 percent for lumbar and thoracic 
strain with osteoarthritis is denied for the entirety of the 
appeal period.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


